 LOS ANGELES EXPRESS, INC.Los Angeles Express, Inc. and CommunicationsWorkers of America, Local 11502, AFL-CIOPetitioner. Case 21-RC-14775October 19, 1977DECISION AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered determinative chal-lenges in an election held on November 5, 1976,1 anda Hearing Officer's report recommending dispositionof same. The Board has reviewed the record in lightof the exceptions and brief and hereby adopts theHearing Officer's findings and recommendations2only to the extent consistent herewith.The parties stipulated, and we agree, that thefollowing employees of the Employer constitute aunit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All reporters, photographers, teletype opera-tors, and translators involved in the productionactivities and writing and/or reporting of newsstories and events at the Employer's facilitylocated at 120 West Second Street, Los Angeles,California; excluding all other employees, adver-tising salesmen, accountants, secretaries, profes-sional employees, guards, and supervisors asdefined in the Act.The ballots of Rosie Montes and BelarminaHernandez were challenged by the Petitioner on thegrounds that they were excluded from the unitagreed appropriate by both parties. The recordreveals, and the Hearing Officer found, that bothHernandez and Montes are employed as translatorsof advertisements. Thus, Hernandez' job descriptionis "ad coordinator/translator," and her main dutiesconsist of translating display advertisements fromEnglish into Spanish for publication in the Employ-er's daily Spanish-printed newspaper.3Similarly,Montes' job consists of translating classified adsI The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: five for, and two against, thePetitioner; there were four challenged ballots, a sufficient number to affectthe results.The Regional Director investigated the challenged ballots and, onJanuary 10, 1977, issued his Report on Challenged Ballots in which herecommended that the challenge to the ballot of Rafael Rosales beoverruled, and that a heanng be held to determine the eligibility ofBelarmina Hernandez, Rosie Montes, and Gerardo Lopez. No exceptionswere filed to the Regional Director's report and, on February 2, 1977, the233 NLRB No. 7from English to Spanish for publication in the samenewspaper.Although the stipulated unit, on its face, includes"translators involved in the production activities" atthe Employer's facility, the Hearing Officer conclud-ed that the advertising translators were, by the termsof the stipulation, excluded from the unit. Inaccordance with The Tribune Company, 190 NLRB398 (1971), he sought to ascertain the intent of theparties with regard to the disputed category, and thenwhether that intent was consistent with establishedBoard policy. In the absence of any persuasiveextrinsic evidence, he determined intent from thelanguage of the stipulation itself. He concluded thatthe parties intended to include those translators whowere "involved in the production activities" relatedto "news stories and events." Thus, under hisinterpretation, only the translators of the newspaperarticles were included in the stipulation. He thenconcluded that the unit, with the exclusion of theadvertising translators, was not contrary to Boardpolicy, as the Board in the past has approved unitswhich do not include all nonmechanical employees.In its exceptions, the Employer alleges that theHearing Officer erred in concluding that the advertis-ing translators, Hernandez and Montes, were notincluded within the parties' stipulation. Thus, itargues that the stipulation includes on its face alltranslators involved in the Employer's productionactivities. Since advertising is undoubtedly a part ofthe newspaper production process, the Employermaintains that the advertising translators are includ-ed and that challenges to their ballots should beoverruled. We agree with the Employer's contention.As stated, the parties stipulated that the followingunit is appropriate:All reporters, photographers, teletype opera-tors, and translators involved in the productionactivities and writing and/or reporting of newsstories and events at the Employer's facility...." [Emphasis supplied.]It is undisputed that Hernandez and Montes aretranslators of advertisements. It is also undisputedthat the preparation of advertisements for publica-tion in the Employer's newspaper constitutes workthat is "involved in the [Employer's] productionBoard issued its order adopting the foregoing recommendations. Thereafter,pursuant to due notice, a hearing was held on March 9. 10, and 11, 1977,before Roberto G. Chavarry. a duly designated Hearing Officer of theNational Labor Relations Board. The Hearing Officer issued his Report andRecommendations on May 20, 1977.2 In the absence of exceptions thereto, we adopt, pro forma the HearingOfficer's recommendation that the ballot of Gerardo Lopez be overruled.3 There is evidence that prior to the election Hernandez also assisted as ateletype operator. It appears, however, that as of the time of the election sheworked on the teletype machine only "occasionally."63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities." Therefore, it is perfectly clear that thephrase "translators involved in the productionactivities" was intended by the parties to includetranslators of advertisements. Had the parties intend-ed otherwise, they would have so stated or, at least,would have abstained from using the words "produc-tion activities and" so that the stipulation wouldread, in part, "translators involved in the writingand/or reporting of news stories."The Hearing Officer's interpretation of the unitstipulation, which our dissenting colleague adopts,alters the clear and unambiguous language of thestipulation by substituting his words "related to" forthe parties' second "and" within the stipulation. Ourdissenting colleague agrees with this substitution andconcludes that the parties intended to include in theunit only the translators whose duties relate to theproduction of news stories and events; i.e., the newsstory translators. We find absolutely no basis in logicor grammatical or legal conduct for this distortion ofthe parties' clear stipulation.Having found that the translators of advertising areincluded within the stipulated unit, we herebyoverrule the challenge to the ballots of BelarminaHernandez and Rosie Montes.DIRECTIONIt is hereby directed that the Regional Director forRegion 21 shall, within 10 days from this date of thisDecision, open and count the ballots of RafaelRosales, Gerardo Lopez, Belarmina Hernandez, andRosie Montes, the challenges to which have beenoverruled, and thereafter prepare and cause to beserved on the parties a revised tally of ballots,including therein the count of said ballots. Upon thebasis of the revised tally, the Regional Director shallissue the appropriate certification in accordance withthe Board's Rules and Regulations Series 8, asamended.CHAIRMAN FANNING, dissenting:Contrary to my colleagues, I would adopt therecommendation of the Hearing Officer and sustainthe challenges to the ballots cast by Hernandez andMontes. I would, therefore, issue a certification ofrepresentative to the Communications Workers ofAmerica, Local 11502, AFL-CIO.It is well established that, when the parties havestipulated to a particular bargaining unit, the Boardwill give effect to the stipulation so long as it is notcontrary to an express statutory provision or to arecognized Board policy.4We do so even insituations in which the stipulated unit is at variance4 Otis Hospital, Inc., 219 NLRB 164, 166 (1975); The Tribune Company,supra.' Ibid. Approval of such a stipulation is, of course, consistent with ourwith the unit we might have approved had weconsidered the issue in the first instance. Our motiveis to encourage the parties to voluntarily agree inorder to assure a speedy resolution of the questionconcerning representation.5To the extent possible,we adhere strictly to the terms of the stipulationwithout substituting our judgment for that of theparties as to which categories of employees should beincluded.6In the instant case, the parties stipulated to thefollowing unit:All reporters, photographers, teletype opera-tors, and translators involved in the productionactivities and writing and/or reporting of newsstories and events at the Employer's facilitylocated at 120 West Second Street, Los Angeles,California; excluding all other employees, adver-tising salesmen, accountants, secretaries, profes-sional employees, guards, and supervisors asdefined in the Act.This case is before us because the parties nowdisagree as to whether the stipulation was meant toinclude translators of advertisements. In my judg-ment, the answer to this dispute lies in the stipulationitself. The stipulation first lists the specific categoriesof employees to be included in the unit. The secondpart of the stipulation provides that all categories ofemployees which are not specifically listed areexcluded. Thus, if the advertising translators are notspecifically listed then it follows- by the terms ofthe stipulation itself-that they are excluded.I agree with the Hearing Officer that the first partof the stipulation does not include advertisingtranslators. It seems evident that the parties intendedto create a newsroom unit. They were very specificwith respect to both the classifications and jobfunctions of unit employees. With respect to classifi-cations, the parties limited the unit to reporters,photographers, teletype operators, and translators.With respect to job functions, the parties sought toencompass only individuals who were involved inproduction activities, writing, "and/or reporting ofnews stories and events. " [Emphasis supplied.] It is thelast phrase, of course, which characterizes the unit asa newsroom unit. While the advertising translatorsmay arguably satisfy the classification criterion, thereis clearly no basis for arguing that their job functionsare included within the unit description.In reversing the Hearing Officer, my colleagueshave isolated the phrase "production activities" andhave viewed it in a vaccum separate and apart frommandate under Sec. 9(b) to determine an appropriate unit since more thanone unit may be appropriate.6 White Cloud Products, Inc., 214 NLRB 516, 517 (1974).64 LOS ANGELES EXPRESS, INC.the balance of the unit description, By so doing, theyhave simply rewritten the stipulation of the parties.7Iwould not do so. Rather, since the stipulated unit7 My colleagues contend that the effect of my interpretation of thestipulation is to substitute the words "related to" for the second "and" in theunit description. While my colleagues undoubtedly have the privilege ofcharacterizing my position in any manner they choose, their understandingof my position is most certainly not in accord with my understanding of myposition.does not contravene any express statutory or Board-established policy, I would give effect to thestipulation as it was written by the parties.8a See, e.g., Home News Publishing Co., 109 NLRB 833, 834 (1954); TheDailv Press, Incorporate& 112 NLRB 1434 (1955); and White CloudProducts, supra at 517.65